Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9, 11-21 are allowed and remembered as claims 1-19. The original Claims 8 and 10 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A dangerous act resolution system, comprising: a plurality of warning output apparatuses that outputs a warning; a management center apparatus that is communicably connected to the warning output apparatuses and controls the warning output apparatuses; and a dangerous act resolution apparatus that is communicably connected to the management center apparatus; is installed in a vehicle; and instructs the management center apparatus to resolve a dangerous act when a dangerous act of a peripheral vehicle traveling around the vehicle is detected, wherein the dangerous act resolution apparatus comprises: an acquisition part that acquires peripheral vehicle specific information for specifying the peripheral vehicle; a position detection part that detects a position of the vehicle; a vehicle-to-vehicle distance measurement part that measures a vehicle-to-vehicle distance between the vehicle and the peripheral vehicle; a travel speed measurement part that measures a travel speed of the vehicle; a travel direction detection part that detects a travel direction of the vehicle; and a dangerous act detection part that 
wherein the management center apparatus is configured to: receive the dangerous act detection information; thereby select the warning output apparatus at a position where the vehicle and the peripheral vehicle pass from the plurality of warning output apparatuses, due to use of a preset warning output apparatus database, based on the position, the travel speed, and the travel direction of the dangerous act detection information; and transmit warning output instruction information to the selected warning output apparatus, the warning output instruction information being information for instructing to output a warning including the peripheral vehicle specific information, and wherein the selected warning output apparatus receives the warning output instruction information; and thereby outputs a warning including the peripheral vehicle specific information.
As per claim 9, 
A method of resolving dangerous act by using: a plurality of warning output apparatuses that outputs a warning; a management center apparatus that is communicably connected to the warning output apparatuses and controls the warning output apparatus; and a dangerous act resolution apparatus that is communicably connected to the management center apparatus; is installed in a vehicle; and instructs the management center apparatus to resolve a dangerous act when a dangerous act of a peripheral vehicle traveling around the vehicle is detected, wherein 5 the method comprises: acquiring peripheral vehicle specific information for 
receiving the dangerous act detection information; thereby selecting the warning output apparatus at a position where the vehicle and the peripheral vehicle pass from the plurality of warning output apparatuses, due to use of a preset warning output apparatus database, based on the position, the travel speed, and the travel direction of the dangerous act detection information; and transmitting warning output instruction information to the selected warning output apparatus, the warning output instruction information being information for instructing to output a warning including the peripheral vehicle specific information, in the management center apparatus, and receiving the warning output instruction information; and thereby outputting a warning including the peripheral vehicle specific information, in the selected warning output apparatus.


The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Kayano (JP 2006/205773) shows a dangerous act resolution system (see Non-Final rejection filed on April 01, 2021). Kawasaki (JP 2007-310574) shows a dangerous behavior elimination system (see Non-Final rejection filed on April 01, 2021).  Hayward (US 9,679,487) shows the management center is connected to the warning output apparatuses and controls the warning output apparatuses.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 9, respectively, including: 
a plurality of warning output apparatuses that outputs a warning; a management center apparatus that is communicably connected to the warning output apparatuses and controls the warning output apparatuses; wherein the management center apparatus is configured to: receive the dangerous act detection information; thereby select the warning output apparatus at a position where the vehicle and the peripheral vehicle pass from the plurality of warning output apparatuses,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689